Title: From John Adams to François Adriaan Van der Kemp, 30 April 1806
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy April 30. 1806

I have always believed that the Afra Avis, was the Guinea Hen, but have lately heard it was the Turkey.
You say “Alass poor Europe” – I say “alass poor human nature.” I am as weary, as my friend the Abby Raynall, with contemplating the Stupidity of one part of Man kind and the Villany of the other: but I cannot say with him, if they are never to be wiser and better may they be annihilated. This I leave to eternal Wisdom. The Abby himself has contributed as much to the Stupidity and Knavery of the present Age, as Voltaire or Frederick: yet I cannot pray that any of them may be annihilated. Yet if Gods will were so I should acquiesse as cordially as a Hopkintonian. Oh! that England were wise, that she understood this; that she would consider her latter End! But she will not. A War with America will nearly compleat her Ruin. She is foolishly playing Us again into the hands of France, and We are already become the Shoelickers of Bonaparte, if Mr J. Randolph is to be credited.
The Conduct of the Livingstons has been like that of every other illustrious Family Since Adams fall. There has been for many years so much Talent Property and Popularity among them that it is impossible for them to be Silent or Still. The People will have them on one Side or the other, and the real principle of their Conduct is whatever may be their pretext flectere Se’negresco Superos Acheronta movebo.
You ask, from whence came the original Letters in the Port Folio? Mr Dumas employed his Daughter, to copy all the Letters he received in English, into a book as an exercise in that Language which he was anxious to teach to his only child. When my Sons were at the Hague, Nancy then married to a respectable Citizen, made a present of these Letters in three volumes in her hand Writing to Thomas B Adams, with her consent or request to publish them in America. You ask whether I consented to their publication? I answer I did not, on the contrary upon some accidental hint from me, that I should not like to have my Letters published, untill I could see them, they have been stopped. I am sorry now that I Said any thing about them. For, although I believe there is a good deal of my nonsense among them: yet as the public are already in possession of so many Silly things of mine, I See no reason to dread their having a trifling Addition to the heap.
You ask me whether Theophilus Parsons is really so eminent, as he is represented in the Port Folio? The Character of him, in that Paper is a boyish production. But Mr Parsons is undoubtedly one of the greatest Lawyers in the United States: and as eminent in Science and Litterature as any Man I know. Mr Parsons was not in the convention which formed the national Constitution: Mr Gerry, Mr Strong Mr King and Mr Gorham were Members from Massachusetts. But Mr Parsons was in the state convention that adopted the Federal Constitution.
You still Urge me to write my own Life. It is very hard to insist upon my representing myself to Posterity as more of a Coxcomb than I am. My Life is already written in my Letter books, as particularly as I wish it. There I shall appear as I wish with all my imperfections on my head. Were I as rich as the Duchess of Marlborough, I might like her bequeath a few hundreds or a few thousand Pounds to hire an elegant Writer to compose my history as she did to write the Life of her late Husband John Duke of Marlborough, and might instruct my Biographer to be carefull to shew that I might have risen to Great Honors and immense Wealth, by uniting with the British Parliament in their plan of subduing the Liberties of America, or by selling the Independence of my Country to France Spain Holland or England, as the Dutchess instructed her Biographer to shew that her Husband had it in his power to have risen to great Honours and Riches by uniting with King James in establishing Popery and arbitrary Power. But this is a kind of fame, that smells in my nostrils of infamy. I could not endure the thought or the supposition.
You give me great pleasure, by informing me that our Friend Luzae is restored to his sight and Professorship. He is one of the Sound hearts and choice Spirits, that I most loved and esteemed in this World.
I am as usual your friend

J. Adams